Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 21-22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without apparatus or means for plasma generation, which is/are critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Apparatus or means for plasma generation is required if “unreacted plasma” is “removed from the CVD chamber”. The below action selects alternatives, as claimed, for the exhausted gases.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: Claim 22 requires, in part, “upon detecting”. The claim omits structure for the claimed detecting means.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4-8, 10, 12, 13, 14, 16, 17, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii; Katsutoshi (US 20180312969 A1). Ishii teaches an apparatus (80; Figure 1,2; [0016]) for evacuating gases from a chemical vapor deposition (CVD) chamber (17,18; Figure 1; [0016]), comprising: a housing (80; Figure 1,2; [0016]) including an internal surface (220/80 interface; Figure 2) of the housing (80; Figure 1,2; [0016]), a vacuum pump (100; Figure 1) and at least one inlet (80/10,11 interface; Figure 1) in fluid communication with the CVD chamber (17,18; Figure 1; [0016]); a scrubber (200; Figure 1) including an internal surface of the scrubber (200; Figure 1) and at least one inlet (piping between 100/200; Figure 1) in fluid communication with the housing (80; Figure 1,2; [0016]); and a coating (220; Figure 2; SiO2; [0055]) on the internal surfaces (220/80 interface; Figure 2) of the housing (80; Figure 1,2; [0016]), 2; [0055]) is configured to make the internal surface (220/80 interface; Figure 2) hydrophobic (SiO2; [0055]-See Applicant’s [0025]), wherein volatile reaction products, unreacted plasma or gas species are removed from the CVD chamber (17,18; Figure 1; [0016]) by the vacuum pump (100; Figure 1) and transferred to the scrubber (200; Figure 1) for treatment of wafer processing residues - claim 1
Ishii further teaches:
The apparatus (80; Figure 1,2; [0016]) of claim 1, wherein the coating (220; Figure 2; SiO2; [0055]) is configured to make the internal surface (220/80 interface; Figure 2) have a water contact angle larger than 120º (SiO2; [0055]-See Applicant’s [0025]), as claimed by claim 3
The apparatus (80; Figure 1,2; [0016]) of claim 1, wherein the coating (220; Figure 2; SiO2; [0055]) is formed by a liquid state material, as claimed by claim 4. Applicant’s claim requirement is considered an intended use in the pending apparatus claims. Applicant’s claim requirement is believed to be a claim requirement of intended use. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The apparatus (80; Figure 1,2; [0016]) of claim 1, wherein the coating (220; Figure 2; SiO2; [0055]) does not chemically react (SiO2; [0055]-See Applicant’s [0025]) with the gases 
The apparatus (80; Figure 1,2; [0016]) of claim 1, further comprising an input pumping line (portion 80 upstream of flange; Figure 1) fluidly connecting the CVD chamber (17,18; Figure 1; [0016]) to the at least one inlet (80/10,11 interface; Figure 1), wherein: the gases are pumped out of the chamber (17,18; Figure 1; [0016]) through the input pumping line (portion 80 upstream of flange; Figure 1); an internal surface (220/80 interface; Figure 2) of the input pumping line (portion 80 upstream of flange; Figure 1) has a second coating (220; Figure 2; SiO2; [0055]) that is configured to make the internal surface (220/80 interface; Figure 2) of the input pumping line (portion 80 upstream of flange; Figure 1) hydrophobic (SiO2; [0055]-See Applicant’s [0025]); and an internal surface (220/80 interface; Figure 2) of the at least one inlet (80/10,11 interface; Figure 1) has a third coating (230; Figure 2; SiO2; [0055]) that is configured to make the internal surface (220/80 interface; Figure 2) of the at least one inlet (80/10,11 interface; Figure 1) hydrophobic (SiO2
The apparatus (80; Figure 1,2; [0016]) of claim 1, further comprising an output pumping line (portion 80 downstream of 90; Figure 1) fluidly connecting an outlet (80/100 interface; Figure 1) of the housing (80; Figure 1,2; [0016]) to a scrubber (200; Figure 1), wherein: an internal surface (220/80 interface; Figure 2) of the output pumping line (portion 80 downstream of 90; Figure 1) has a fourth coating (230; Figure 2; SiO2; [0055]) that is configured to make the internal surface (220/80 interface; Figure 2) of the output pumping line (portion 80 downstream of 90; Figure 1) hydrophobic (SiO2; [0055]-See Applicant’s [0025]); and an internal surface (220/80 interface; Figure 2) of the outlet (80/100 interface; Figure 1) has a fifth coating (230; Figure 2; SiO2; [0055]) that is configured to make the internal surface (220/80 interface; Figure 2) of the outlet (80/100 interface; Figure 1) hydrophobic (SiO2; [0055]-See Applicant’s [0025]), as claimed by claim 8
An apparatus (80; Figure 1,2; [0016]), comprising: a chamber (17,18; Figure 1; [0016]) configured to process a wafer with processing gases; and a pumping device (80; Figure 1,2; [0016]) that comprises: a housing (80; Figure 1,2; [0016]) including an internal surface (220/80 interface; Figure 2) and at least one inlet (80/10,11 interface; Figure 1) in fluid communication with the chamber (17,18; Figure 1; [0016]), and a coating (220; Figure 2; SiO2; [0055]) on the internal surface (220/80 interface; Figure 2), wherein the coating (220; Figure 2; SiO2; [0055]) is configured to make the internal surface (220/80 interface; Figure 2) hydrophobic (SiO2; [0055]-See Applicant’s [0025]), as claimed by claim 10
The apparatus (80; Figure 1,2; [0016]) of claim 10, wherein the coating (220; Figure 2; SiO2
The apparatus (80; Figure 1,2; [0016]) of claim 10, wherein the coating (220; Figure 2; SiO2; [0055]) is formed by a liquid state material, as claimed by claim 13. Applicant’s claim requirement is considered an intended use in the pending apparatus claims. Applicant’s claim requirement is believed to be a claim requirement of intended use. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The apparatus (80; Figure 1,2; [0016]) of claim 13, wherein the liquid state material comprises a coating (220; Figure 2; SiO2
The apparatus (80; Figure 1,2; [0016]) of claim 10, wherein the chamber (17,18; Figure 1; [0016]) is configured to perform an etching process on the wafer (cleaning process; [0005], [0077]), as claimed by claim 16. Applicant’s claim is a claim requirement of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The apparatus (80; Figure 1,2; [0016]) of claim 10, wherein the processing gases include fluoride residues ([0077]), as claimed by claim 17. Applicant’s claim is a claim requirement of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The apparatus (80; Figure 1,2; [0016]) of claim 10, wherein the processing gases include chloride residues, as claimed by claim 18. Applicant’s claim is a claim requirement of 
A system for processing a wafer comprising: a reaction chamber (17,18; Figure 1; [0016]); a valve (90; Figure 1); at least one input pumping lines (between 90 and 100; Figure 1); a vacuum pump (100; Figure 1); and a scrubber (200; Figure 1),  wherein volatile reaction products, unreacted plasma or gas species are removed from the reaction chamber (17,18; Figure 1; [0016]) by the vacuum pump (100; Figure 1) and transferred to the scrubber (200; Figure 1) for treatment of wafer processing residues – claim 21
The system of claim 21 wherein the hydrophobic (SiO2; [0055]-See Applicant’s [0025]) coating is re-formed upon detecting that a thickness of the hydrophobic (SiO2; [0055]-See Applicant’s [0025]) coating is less than a threshold, as claimed by claim 22. Because Applicant does not elaborate on how the detection is made, the Examiner’s broadest reasonable interpretation believes that such detection is made by an operator/human.
Ishii does not teach a coating (220; Figure 2; SiO2; [0055]) on the internal surfaces (220/80 interface; Figure 2) of the scrubber (200; Figure 1) – claim 1, 21.
2; [0055]) on Ishii’s internal surfaces (220/80 interface; Figure 2) of Ishii’s scrubber (200; Figure 1).
Motivation for Ishii to add Ishii’s coating (220; Figure 2; SiO2; [0055]) on Ishii’s internal surfaces (220/80 interface; Figure 2) of Ishii’s scrubber (200; Figure 1) is for particle (P; Figure 2) control preventing “scattering on the wafer W” as taught by Ishii ([0055]).
Claims 2, 9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii; Katsutoshi (US 20180312969 A1) in view of Umemoto; Hironobu et al. (US 20090004100 A1). Ishii is discussed above. Ishii does not teach:
The apparatus (80; Figure 1,2; [0016]) of claim 1, wherein the hydrophobic (SiO2; [0055]-See Applicant’s [0025]) coating (220; Figure 2; SiO2; [0055]) has a thickness less than 1 millimeter, as claimed by claim 2
The apparatus (80; Figure 1,2; [0016]) of claim 1, wherein the hydrophobic (SiO2; [0055]-See Applicant’s [0025]) coating (220; Figure 2; SiO2; [0055]) has a thickness less than 1 micron, as claimed by claim 9
The apparatus (80; Figure 1,2; [0016]) of claim 10, wherein the coating (220; Figure 2; SiO2; [0055]) has a thickness less than 1 micron, as claimed by claim 11
The apparatus (80; Figure 1,2; [0016]) of claim 14, wherein the coating (220; Figure 2; SiO2; [0055]) material comprises a fluorinated polymer that does not chemically react (SiO2; [0055]-See Applicant’s [0025]) with the processing gases from the chamber (17,18; Figure 1; [0016]), as claimed by claim 15
Umemoto also teaches hydrophobic reactor component coating of fluorinated polymer such as Teflon to a thickness of 30 micron([0074],[0078]). 

Motivation for Ishii to use Umemoto’s protective coating film at optimized thickness as taught by Umemoto is for “improving the property of a semiconductor thin film surface” as taught by Umemoto ([0090]).
Response to Arguments
Applicant’s arguments, see page 7, filed March 26, 2021, with respect to rejections under Matsuo under 102(a)(2) have been fully considered and are persuasive. The rejections are withdrawn. 
Applicant’s arguments, see page 7, filed March 26, 2021, with respect to the rejections of claims 1-8 under 102(a)(2) under Ishii; Katsutoshi (US 20180312969 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Ishii; Katsutoshi (US 20180312969 A1) under 103(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/  Primary Examiner, Art Unit 1716